— Determination unanimously confirmed and petition dismissed without costs. *918Memorandum: We conclude on this record that the determination is supported by substantial evidence and that the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Lakeside Inn Supper Club v New York State Liq. Auth., 147 AD2d 901). (Article 78 proceeding transferred by order of Supreme Court, Erie County, Joslin, J.) Present — Callahan, J. P., Doerr, Denman, Lawton and Davis, JJ.